Citation Nr: 9933331	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability as secondary to service-connected rheumatic heart 
disease and post operative residuals of valve replacement.

2.  Entitlement to an evaluation in excess of 30 percent 
prior to January 21, 1997, for rheumatic heart disease and 
post operative residuals of valve replacement.

3.  Entitlement to an evaluation in excess of 60 percent 
prior to January 12, 1998, for rheumatic heart disease and 
post operative residuals of valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to July 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In October 1994 the veteran withdrew his claim for a total 
rating due to convalescence following heart surgery in 1992.


FINDINGS OF FACT

1.  The claim for service connection for cervical spine 
disability as secondary to service-connected rheumatic heart 
disease and post operative residuals of valve replacement is 
not plausible.

2.  Prior to January  21, 1997, the symptoms of the veteran's 
rheumatic heart disease and post operative residuals of valve 
replacement precluded more than light manual labor.

3.  Prior to January 12, 1998, the veteran could walk from 1/2 
block to 1/2 mile prior to experiencing dyspnea; and he was not 
precluded from more than sedentary employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for cervical spine 
disability as secondary to service-connected rheumatic heart 
disease and post operative residuals of valve replacement is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 60 percent rating for rheumatic heart 
disease and post operative residuals of valve replacement 
prior to January 21, 1997 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997). 

3.  The criteria for a rating in excess of 60 percent for 
rheumatic heart disease and post operative residuals of valve 
replacement prior to January 12, 1998, are not met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine Disability

The veteran claims that he is entitled to service connection 
for a cervical spine disability as secondary to his service-
connected heart disability.  At an October 1994 hearing 
before a hearing officer, the veteran testified that he 
passed out while bending over due to his service-connected 
rheumatic heart disease in January 1992.  The veteran fell on 
his head injuring his cervical spine.  The veteran stated 
that when he regained consciousness he was paralyzed and 
could not move.  He was taken to a hospital and he eventually 
regained his ability to move.

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a) (1999).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  If 
he has not, his claim must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

The record reflects that the veteran was examined by Jay P. 
Berke, M.D., in January 1992.  Dr. Berke noted that the 
veteran had fallen and struck his head in his garage two 
weeks previously after consuming a substantial amount of 
beer.  He awoke unable to move his arms and legs, and with 
numbness of the limbs.  He was taken to the emergency room 
where the numbness in his legs resolved.  MRI revealed 
diffuse osteoarthrtic changes of the cervical spine causing 
mild impingement on the cervical cord at multiple levels.  
Dr. Berke noted that the veteran drank alcohol to excess.  
Records reveal that Dr. Berke treated the veteran until 
August 1992.  In August 1992 Dr. Berke indicated that the 
veteran's post traumatic cervical myelopathy and frozen 
shoulders had resolved.  None of Dr. Berke's medical 
treatment records indicate that the veteran experienced the 
syncopal episode in January 1992 due to his service-connected 
cardiac disability.

The veteran received inpatient treatment for congestive heart 
failure at the Cleveland Clinic in February 1992.  The 
discharge report notes that the veteran had a history of 
excessive drinking - alcohol abuse.  It further notes that at 
the time the veteran fell and hurt his neck his blood alcohol 
level was three times normal.

A June 1994 VA orthopedic examination report indicates that 
the veteran experienced cervicodorsal strain as a result of a 
blackout and fall in 1992.  The examiner did not think that 
the veteran had any residuals of that injury.

On VA cardiovascular examination in October 1994 the veteran 
was noted to have a frozen right shoulder secondary to injury 
sustained when the veteran had a syncopal episode in 1992.

The record clearly shows that the reason the veteran lost 
consciousness and fell in his garage was because he had 
consumed too much alcohol.  There is no medical evidence of 
record attributing the veteran's January 1992 syncopal 
episode to the veteran's service-connected heart disability.  
The only evidence supportive of the claim is the theory 
advanced by the veteran himself; however, he is not qualified 
to render opinions which require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claim 
for service connection for cervical spine disability as 
secondary to service-connected rheumatic heart disease and 
post operative residuals of valve replacement is not well 
grounded.


II.  Increased Ratings - Rheumatic Heart Disease

The Board has found the veteran's increased rating claims to 
be well grounded.  The Board is also satisfied that all 
available evidence necessary for an equitable disposition of 
these claims has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran submitted a claim for an increased rating for his 
service-connected heart disability in August 1993.  The 
veteran had had a 30 percent rating in effect for his heart 
disability since August 1946.

In February 1992 the veteran became acutely short of breath 
and was hospitalized for acute heart failure requiring 
intubating and diuresis.  Echocardiogram showed severe aortic 
insufficiency and mitral regurgitation with chronic left 
ventricular dysfunction and anterior hypokinesis.  On 
discharge from the hospital he was noted to have valvular 
heart disease functional Class III.

In April 1992 the veteran underwent aortic valve replacement 
and mitral valve repair at the Cleveland Clinic Foundation.

On VA examination in June 1994 the veteran complained of 
shortness of breath after walking 1/2 mile and after climbing 
one flight of stairs.  He complained of fatigue on minimal 
exertion.  The veteran was generally comfortable at rest.  
Objectively, the veteran was dyspneic.  There was no 
orthopnea and there was no edema of the legs.  The point of 
maximum impulse (PMI) was in the fifth intercostal space 
beyond the midclavicular line.  There was a Grade II to III 
systolic murmur.  Rhythm was regular.  The diagnoses included 
rheumatic heart disease and congestive heart failure Class 
III due to rheumatic heart disease.  

The veteran was afforded a VA examination in October 1994.  
The veteran complained of fatigue on strenuous exertion.  He 
could only climb two or three flights of stairs before he was 
short of breath.  He could only walk 1/2 block before he was 
short of breath.  The veteran did not complain of chest pains 
and he reported that he was not dyspneic at rest.  
Objectively, the veteran was not dyspneic and there was no 
orthopnea.  There was minimal edema of the legs.  There were 
no engorged neck veins.  The diagnoses included rheumatic 
heart disease and status post aortic and mitral valve 
replacement secondary to rheumatic heart disease.  Also noted 
was cardiac arrhythmia and first degree heart block secondary 
to Lanoxin therapy.  The examiner stated that the veteran was 
functional Class II and that he was unable to do even 
sedentary work due to his age and multiple medical problems.

The veteran appeared before a hearing officer at the RO in 
December 1994.  The veteran testified that he had been pretty 
active and able to work until his heart surgery in 1992.  
Since that time he had been unable to work and became short 
of breath easily.

On VA examination in January 1997 the veteran reported that 
he had dyspnea at about 1/2 mile of walking on a flat surface 
and on three flights of stairs.  He was able to exercise for 
about five minutes on the bike one time per week and 
limitation was due to leg fatigue.  The examiner stated that 
the veteran had Class II-III symptoms of dyspnea on exertion 
due to myocardial damage secondary to longstanding valvular 
heart disease.  The examiner stated that he was unable to 
review some earlier records, but based on the veteran's 
history and physical examination the examiner opined that the 
veteran was functional Class II.

In an April 1997 addendum to the January 1997 VA examination 
report, the VA physician noted that she had examined the 
veteran's complete file and determined that no more tests 
needed to be done.  She stated that the veteran remained  
Class II and that he would be unable to do more than very 
light manual labor if he were to be employed, based on the 
history and findings on physical examination.  

By rating action in March 1999 the veteran was granted an 
increased rating of 60 percent for his heart disability 
effective from January 21, 1997.  This rating action also 
granted the veteran a 100 percent rating for his heart 
disability effective from January 12, 1998.  The veteran 
seeks a rating in excess of 30 percent prior to January 21, 
1997, and a rating in excess of 60 percent prior to January 
12, 1998.

The Board notes that the regulations with respect to the 
cardiovascular system were amended effective January 12, 
1998.  The veteran's increased rating claims only apply prior 
to that date.  Because the revised regulations in this case 
do not allow for their retroactive application prior to 
January 12, 1998, the new provisions may not be applied prior 
to that date.  See Rhodan v. West, 12 Vet. App. 55 (1998).  
In other words, the veteran's increased rating claims must be 
reviewed only in light of the old regulations.

The veteran's disability from rheumatic heart disease has 
been evaluated by the RO utilizing Diagnostic Code 7000.  
Under that diagnostic code, rheumatic heart disease is rated 
at 100 percent as an active disease with ascertainable 
cardiac manifestations for a period of 6 months.  Inactive 
rheumatic heart disease is assigned a rating of 100 percent 
for definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales; pretibial pitting at the end of the day or other 
definite signs of beginning congestive heart failure; more 
than sedentary employment precluded.  A 60 percent rating is 
assigned for definite enlargement of the heart; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor precluded.  A 30 percent rating is assigned from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during an episode or recurrence, for three 
years, or where there is diastolic murmur with characteristic 
electrocardiogram (EKG) manifestations or a definitely 
enlarged heart.  Following established active rheumatic heart 
disease, a 10 percent evaluation is assigned with 
identifiable valvular lesion, slight, if any, dyspnea, and 
the heart is not enlarged.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1997).

The Board notes that on the June 1994 VA examination the 
veteran complained of fatigue on minimal exertion.  The VA 
examiner indicated that the veteran was dyspneic and that he 
had Class III heart disease.  Therefore, the Board is of the 
opinion that the medical evidence of record prior to January 
21, 1997, in particular, the June 1994 VA examination report, 
indicates that the veteran was precluded from performing more 
than light manual labor, the requirement for a 60 percent 
rating.  Accordingly, the Board finds that the veteran is 
entitled to an increased rating of 60 percent for rheumatic 
heart disease and post operative residual of valve 
replacement prior to January 21, 1997.

However, the medical evidence prior to January 12, 1998, 
fails to show that the veteran's cardiac disability met the 
requirements for a rating in excess of 60 percent.  While the 
veteran was noted to be unable to do even sedentary work on 
VA examination in October 1994, this was due to the veteran's 
age and all of his multiple medical problems, not solely due 
to his service-connected heart disability.  The medical 
evidence of record prior to January 12, 1998, shows that the 
veteran was able to walk from 1/2 block to 1/2 mile prior to 
experiencing shortness of breath.  The medical evidence prior 
to January 12, 1998 does not show that the veteran 
experienced definite enlargement of the heart, dyspnea on 
slight exertion, or any other cardiac symptoms precluding 
more than sedentary employment as required for a 100 percent 
rating for rheumatic heart disease and post operative 
residuals of valve replacement.  Accordingly, a rating in 
excess of 60 percent for rheumatic heart disease and post 
operative residuals of valve replacement prior to January 12, 
1998, is not warranted.



ORDER

Entitlement to service connection for cervical spine 
disability as secondary to service-connected rheumatic heart 
disease and post operative residuals of valve replacement is 
denied.

Entitlement to a 60 percent rating for rheumatic heart 
disease and post operative residuals of valve replacement 
prior to January 21, 1997, is granted subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 60 percent prior to 
January 12, 1998, for rheumatic heart disease and post 
operative residuals of valve replacement is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

